DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on September 27, 2021.  Claims 1-20 are pending in the application.
Status of Objections and Rejections
Claim 20 is allowed.
All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisseroth (U.S. Patent Pub. 2015/0144490) in view of Ke (M-T Ke, Super-Resolution Mapping of Neuronal Circuitry With an Index-Optimized Clearing Agent, Cell Reports, 2016 (14), page 2718-32), and further in view of Hama (H, Hama, ScaleS: an optical clearing palette for biological imaging, Nature Neuroscience, 2015(18), page 1518-29), supported by Closed-loop System, PBS_buffer, and CelExplorer_FocusClear as evidence for claims 10, 14, and 18 respectively.
Regarding claims 1-2 and 4, Deisseroth teaches a method of producing transparent biological preparations for examination by light microscopy ([0107] Title: CLARITY Process for Mouse Brain), the method comprising: 
- incubating a biological tissue in an aqueous alkaline solution ([0107] lines 4-5: the brains were incubated in the same solution, i.e., PBS buffer; as evidenced by the 3 ([0107] lines 3-4: the PBS buffer contains 4 % acrylamide (wt/vol), wherein the acrylamide concentration is deemed to be an alkali concentration; 4 wt% acrylamide concentration equals to a concentration of 563 mol/m3 based on the calculation based on the molar mass of acrylamide of 71 g/mol, which is more than 50 mol/m3 as claimed),
- clearing the biological tissue electrophoretically ([0053] lines 1, 5, 9: any treatment used to clear the specimen, including electrophoresis) by
 - immersing the biological tissue ([0107] lines 8-9: the hydrogel-embedded brains were placed in the electrophoresis chamber) in an aqueous alkaline electrophoresis solution ([0107] lines 10-11: circulating sodium borate buffer (pH 8.5) through the chamber; thus the electrophoresis solution is alkaline) and 
- subjecting the biological tissue to an electric field in the electrophoresis solution ([0107] lines 11-12: 10-40V was applied across the brains), 
- wherein the electrophoresis solution contains 
- a buffer base ([0107] line 10: sodium borate buffer) and 
- a detergent in a detergent concentration in a range from 0.1 to 10 % (w/v) ([0107] line 11: 4% SDS (wt/vol)).

Deisseroth does not explicitly disclose the cations of the buffer base having a molecular weight of at least 50 Da in a buffer base concentration in a range from 5 to 100 mol/m3 (claim 1) or the buffer base at least predominantly consists of Tris (claim 4).
3 (page 2731, Col. 1, para. 3, line 4: 10 mM Tris-Cl buffer, corresponding to 10 mol/m3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth by substituting sodium borate buffer with the tris buffer as taught by Ke.  The suggestion for doing so would have been that tris buffer is a suitable buffer for extracting proteins of the biological tissue, i.e., clearing the biological tissue, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Deisseroth does not explicitly disclose the detergent is a non-ionic detergent (claim 1) or Triton X100 (claim 2).
However, Hama teaches tissue clearing using ScaleS clearing methods for rapid and/or extensive tissue clarification (Fig. 1(c); page 1519, Col. 2, para. 1, lines 1-2), containing chemical components, such as Triton X-100 (page 1519, Col. 2, para. 1, line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth by substitution SDS with Triton X-100 as taught by Hama.  The suggestion for doing so would have been that Triton X-100 is a suitable detergent for tissue clearing, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 3, Deisseroth, Ke and Hama disclose all limitations of claim 1 as applied to claim 1.  Deisseroth, Ke, and Hama do not explicitly disclose the buffer base concentration is in a range from 10 to 50 mol/m3.
However, Ke teaches the buffer is 10 mM Tris-Cl (page 2731, Col. 1, para. 2, line 4), in which 10 mM corresponds to 10 mol/m3 of Tris-Cl buffer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Ke, and Hama by adjusting the buffer with a concentration in a range from 10 to 50 mM as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Deisseroth and Hama do not explicitly disclose the cations of the buffer base having a molecular weight of at least 100 Da.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth and Hama by substituting sodium borate buffer with the tris buffer whose molecular weight of the cations is at least 100 Da as taught by Ke.  The suggestion for doing so would have been that tris buffer is a suitable buffer for extracting proteins of the biological tissue, i.e., clearing the biological tissue, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Deisseroth, Ke, and Hama do not explicitly disclose the detergent concentration is in a range from 0.5 to 1.5 % (w/v).
Hama teaches tissue clearing using ScaleS clearing methods for rapid and/or extensive tissue clarification (Fig. 1(c); page 1519, Col. 2, para. 1, lines 1-2), containing chemical components, such as Triton X-100 (page 1519, Col. 2, para. 1, line 8).  The upper limit of Triton X-100 concentration for preserving full FP fluorescence was 5% (page Col. 1, para. 3, lines 2-6).  Thus, the concentration of Triton X-100 is a result-effective variable for preserving full FP fluorescence of the cleared tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Ke, and Hama by 

Regarding claims 5-6, Deisseroth, Ke, and Hama disclose all limitations of claim 1 as applied to claim 1.  Deisseroth, Ke, and Hama do not explicitly disclose a maximum temperature of the electrophoresis solution is kept in a range from 20 to 90 °C below a boiling point of the electrophoresis solution (claim 5) or a maximum temperature of the electrophoresis solution is kept in a range from 40 to 60 °C (claim 6).
However, Deisseroth teaches it desirable to control the temperature of the buffer inside the electrophoresis chamber (e.g., to prevent the chamber from reaching temperature that might cause the hydrogel to depolymerize or the biomolecules in the specimen to denature, e.g., 90⁰C or more ([0092] lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Ke, and Hama by controlling the temperature in a range as claimed because preventing the chamber from reaching temperature of 90⁰C or more would prevent the hydrogel to depolymerize the biomolecules in the specimen to denature ([0092] lines 9-14).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 7, Deisseroth teaches in the step of electrophoretic clearing, a pH-value of the electrophoresis solution is kept 8.5 ([0108] lines 12-13: sodium borate buffer pH 8.5).

Regarding claim 8, Deisseroth teaches in the step of electrophoretic clearing, at least one of fresh buffer base and fresh detergent is added to the electrophoresis solution ([0092] lines 1-2: replace buffer in the electrophoresis chamber; line 8: fresh buffer is added).

Regarding claim 9, Deisseroth teaches in the step of electrophoretic clearing, the electrophoresis solution is continuously changed ([0092] line 2: recirculate buffer in the electrophoresis chamber).

Regarding claim 10, Deisseroth teaches in the step of electrophoretic clearing, an electric power delivered to the electrophoresis solution and the tissue immersed therein is closed-loop controlled ([0145] lines 1-3: circulate the clearing solution through the chamber using the temperature controlled circulator, with 10-60V applied across the tissue; thus being temperature-controllable, the applied electric power must be closed-loop controlled; as evidenced by the document entitled “Closed-loop System and Closed-loop Control Systems,” page 1, para. 5, lines 1-2: closed-loop systems are 

Regarding claim 11, Deisseroth teaches the electric power is closed-loop controlled to a constant value ([0145] line 14: at 50⁰C) at least for a part of a duration of the step of electrophoretic clearing ([0145] line 14: for one day).

Regarding claim 13, Deisseroth teaches prior to the step of electrophoretic clearing, at least the following step:
- fixing the biological tissue ([0005] lines 3-4: fixing the specimen with a plurality of hydrogel subunits, polymerizing the hydrogel subunits to form a hydrogel-embedded specimen, and clearing the hydrogel-embedded specimen; thus prior the electrophoretic clearing, there is a fixing step of the specimen).

Regarding claim 14, Deisseroth teaches wherein, in incubating the biological tissue in the aqueous alkaline solution ([0107] lines 4-5: the brains were incubated in the same solution, i.e., PBS buffer), wherein at least one of the following parameters is kept: 
- the incubating takes place at 20 to 50 °C or at 35 to 40 C ([0107] lines 4-5: the brains were incubated in the same solution; line 8: three hours incubation at 37 ⁰C).

Regarding claim 15, Deisseroth teaches prior to the step of electrophoretic clearing, 

- subjecting the biological tissue to an electric field ([0107] lines 11-12: 10-40V was applied across the brains) in an aqueous acidic electrophoresis solution ([0054] lines 4-8: clearing may be performed in any convenient buffer, e.g., boric acid buffer, citric acid buffer, etc., aqueous acidic electrophoresis solution).

Regarding claim 17, Deisseroth teaches after the step of electrophoretic clearing, at least the following step:
- incubating the biological tissue with an antibody ([0109] lines 1-4: the cleared 1 mm-thick block of mouse brain were incubated at 37 ⁰C for two days in 0.1% Triton X-100 (wt/vol)/anti-GFP antibody conjugated with Alexa Fluor 594).

Regarding claim 18, Deisseroth teaches after the step of electrophoretic clearing, at least the following step 
- transferring the biological tissue in an aqueous solution ([0111] lines 2-4: the cleared brain was incubated in FocusClearTM, a water-based immersion medium, for two days) having a refractive index in a range from n = 1.4 to n = 1.6 (as evidenced by TM is 1.45)

Regarding claim 19, Deisseroth teaches after the step of electrophoretic clearing ([0167] title: CLARITY-Processed Samples), at least the following step 
- dehydrating the biological tissue in an alcohol series with ascending alcohol concentration ([0167] lines 14-16: samples were then dehydrated in a series of ethanol washes for 15 minutes each at 4 °C (50% [Wingdings font/0xE0] 70% [Wingdings font/0xE0] 95% (whereupon samples were allowed to warm to RT) [Wingdings font/0xE0] 100% (2x)-acetonitrile for 15 min).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisseroth in view of Ke and Hama, and further in view of Birkner (U.S. 7,273,720).
Regarding claim 12, Deisseroth, Ke, and Hama disclose all limitations of claim 1 as applied to claim 1. Deisseroth, Ke, and Hama do not explicitly disclose in the step of electrophoretic clearing, an electric resistance of the electrophoresis solution and the biological tissue immersed therein is registered, and conditions of the step of electrophoretic clearing are changed or the step of electrophoretic clearing is terminated, when the electric resistance goes beyond a predetermined threshold value or a time rate of change thereof below a predetermined threshold value.
However, Birkner teaches a method for the rapid processing of a tissue sample, including four general steps of fixation, dehydration, clearing, and impregnation (Col. 5, lines 17-19).  Ohmic heating is achieved by introducing an electric current from a power source to the conductive leads on the processing container (Col. 5, lines 41-43).  The solution and the tissue specimen each provide resistance to the flow of electricity which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Ke, and Hama by registering (interpreting as measuring) resistance of the electrophoresis solution with the biological tissue immersed therein as taught by Birkner because an appropriate resistance would tune the current (I) and the voltage (V) in a range to produce sufficient power (P) for adequate thermal energy (heat) to bring about the necessary chemical reaction at the desirable temperature (Col. 14, lines 35-38).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisseroth in view of Ke and Hama, and further in view of O’Leary (U.S. Patent Pub. 2010/0136613).
Regarding claim 16, Deisseroth, Ke, and Hama disclose all limitations of claim 15 as applied to claim 15.
Deisseroth, Ke, and Hama do not explicitly disclose in the step of subjecting the biological tissue to an electric field in the aqueous acidic electrophoresis solution, at least the following parameters is kept: - the aqueous acidic electrophoresis solution contains a buffer base in a concentration from 5 to 100 mol/m3 and a detergent in a concentration from 0.1 to 10 % (w/v).
However, O’Leary teaches pressure-assisted molecular recovery (Title) for extracting protein in FFPE tissue surrogates in the buffer of Tris + SDS, pH 4 (page 10, Table 1).  Tris + SDS buffer is 20-50 mM Tris HCl with 2% SDS (Table 1, notes: line 4).  Thus, O’Leary teaches the aqueous acidic electrophoresis solution (pH 4) contains a buffer base in a concentration from 5 to 100 mol/m3 (20-50 mM Tris HCl, corresponding to 20-50 mol/m3) and a detergent in a concentration from 0.1 to 10 % (w/v) (2% SDS that is deemed to be the detergent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Ke, and Hama utilizing the acidic electrophoresis solution in a concentration of 5 to 100 mol/m3 and a detergent in a concentration from 0.1 to 10 % (w/v) as suggested by O’Leary because such acidic buffer concentration and detergent concentration are suitable for extracting proteins of the biological tissue, i.e., clearing the biological tissue, and the selection of a known prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).

Deisseroth, Ke, Hama, and O’Leary do not disclose in the step of incubating the tissue in the acidic aqueous solution, at least the following parameters is kept: 
- the incubating takes place at 35 to 40 °C.
However, Deisseroth teaches incubating the biological tissue in an aqueous alkaline solution ([0107] lines 4-5: the brains were incubated in the same solution, i.e., PBS buffer), at least the following parameters is kept: - the incubating takes place at 35 to 40 °C ([0107] lines 7-8: increased to 37 ⁰C and three hours incubation at 37 ⁰C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Ke, Hama, and O’Leary by incubating the tissue in the acidic aqueous solution at 35 to 40 °C.  The suggestion for doing so would have been that 37 °C is a suitable temperature for incubating biological tissues, and the selection of that temperature, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Deisseroth, Ke, Hama, and O’Leary do not disclose the detergent in the aqueous acidic electrophoresis solution is non-ionic.
However, Hama teaches tissue clearing using ScaleS clearing methods for rapid and/or extensive tissue clarification (Fig. 1(c); page 1519, Col. 2, para. 1, lines 1-2), containing chemical components, such as Triton X-100 (page 1519, Col. 2, para. 1, line 8).  As evidenced by ThermoFisher, Triton X-100 is nonionic detergent for protein solubilization (page 1, title, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Ke, Hama, and O’Leary by substitution SDS with Triton X-100 , in the acidic aqueous electrophoresis solution as taught by Hama.  The suggestion for doing so would have been that Triton X-100 is a suitable detergent for tissue clearing, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Allowable Subject Matter
Claim(s) 20 is/are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues the amended claim 1 recites the aqueous alkaline solution comprising an alkali concentration of at least 50 mol/m3 (page 9, para. 2) which, as known to those skilled in the art, results in a pH value of the aqueous alkaline solution of clearly above pH 12 (page 9, para. 3, lines 3-4), and this high pH is essential for the electrophoretic clearing (page 9, para. 4).  This argument is unpersuasive because (1) the amended claim 1 only recites the alkaline solution comprising an alkali concentration of at least 50 mol/m3 but does not recite the pH value of the aqueous alkaline solution; (2) neither the amended claim 1 or the specification discloses any necessary relationship between an alkali concentration of at least 50 mol/m3 and the pH value above 12 of the aqueous alkaline solution; (3) the prior art, Deisseroth, discloses an alkaline solution, i.e., PBS buffer at pH 7.4, contains 4% acrylamide (wt/vol) that is deemed to be an alkali concentration in the PBS buffer, in which the brains were incubated prior to electrophoretic clearing (Deisseroth, [0107] lines 3-6).  As rejected supra, 4 wt% acrylamide concentration equals to a concentration of 563 mol/m3 calculated based on the molar mass of acrylamide of 71 g/mol, which is more than 50 mol/m3 as the claimed range.
Applicant argues Ke does not disclose a method comprising clearing a biological tissue electrophoretically (page 10, para. 5, lines 1-2), and it would not be obvious to have modified Deisseroth by substituting sodium borate buffer with a Tris buffer as taught by Ke (page 10, para. 3, lines 6-7, para. 4, line 1).  Examiner recognizes that In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the sodium borate buffer of Deisseroth and the Tris buffer of Ke are buffers to be used for tissue-clearing techniques, and it would be obvious to one of ordinary skill in the art to substitute the buffer with one of similar pH value (PBS: ~ pH 7.4; Tris: ~ pH 8.1; as evidenced by the documents titled as “PBS buffer Wiki” and “Tris buffer Wiki”), wherein a buffer is a solution having a relatively stable pH value, based on its suitability for tissue clearing, and the tissue clearing technique SeeDB2S using Tris buffer is advantageous for imaging of intact structure and for more fragile samples (Ke, page 2727, Col. 1, para. 2, lines 12-14, 17-18).
Applicant argues no one of ordinary skill in the art would take the non-ionic detergent Triton X-100 from Hama and use it in the electrophoretic CLARITY method of Deisseroth (page 12, para. 1) because ScaleS clearing methods of Hama do not include electrophoretic clearing (page 11, para. 5, lines 1-2).  Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both detergent Triton X-100 of Hama and the detergent SDS of Deisseroth are suitable for clearing tissues, among various tissue clearing methods.  For example, Hama discloses CUBIC clearing method uses Triton X-100 at 15% (page 1518, Col. 2, para. 1, lines 7-8); PACT clearing method uses 8% SDS; and the ScaleS clearing method uses Triton X-100 no greater than 0.2% (Hama, page 1518, Col. 2, para. 1, lines 12-13).  It would be obvious to one of ordinary skill in the art to select the known detergent, e.g., Triton X-100, among the disclosed detergents based upon its suitability for clearing the tissue. MPEP § 2144.07.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795